RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                           2      United States v. Demjanjuk                 No. 02-3529
        ELECTRONIC CITATION: 2004 FED App. 0125P (6th Cir.)
                    File Name: 04a0125p.06                                   C. Drimmer, UNITED STATES DEPARTMENT OF
                                                                             JUSTICE, OFFICE OF SPECIAL INVESTIGATIONS,
                                                                             Washington, D.C., for Appellee. ON BRIEF: John H.
UNITED STATES COURT OF APPEALS                                               Broadley, JOHN H. BROADLEY & ASSOCIATES,
                                                                             Washington, D.C., for Appellant. Jonathan C. Drimmer,
                   FOR THE SIXTH CIRCUIT                                     Michelle Heyer, UNITED STATES DEPARTMENT OF
                     _________________                                       JUSTICE, OFFICE OF SPECIAL INVESTIGATIONS,
                                                                             Washington, D.C., Michael Anne Johnson, ASSISTANT
 UNITED STATES OF AMERICA , X                                                UNITED STATES ATTORNEY, Cleveland, Ohio, for
            Plaintiff-Appellee, -                                            Appellee.
                                   -
                                   -  No. 02-3529                                                _________________
           v.                      -
                                    >                                                                OPINION
                                   ,                                                             _________________
 JOHN DEMJANJUK,                   -
         Defendant-Appellant. -
                                                                                CLAY, Circuit Judge. Defendant, John Demjanjuk,
                                  N                                          appeals from the district court’s order revoking Defendant’s
      Appeal from the United States District Court                           citizenship, due to Defendant’s illegal procurement of such
     for the Northern District of Ohio at Cleveland.                         citizenship, and allowing his naturalization to be set aside
   No. 99-01193—Paul R. Matia, Chief District Judge.                         pursuant to 8 U.S.C. § 1451(a). Because we find that
                                                                             Plaintiff, the United States of America (“Government”),
                   Argued: December 10, 2003                                 sustained its burden of proving through clear, unequivocal
                                                                             and convincing evidence that Defendant, in fact, served as a
              Decided and Filed: April 30, 2004                              guard at several Nazi training and concentration camps during
                                                                             World War II (“WW II”), we concur with the district court
   Before: COLE and CLAY, Circuit Judges; COLLIER,                           that he was not legally eligible to obtain citizenship under the
                   District Judge.*                                          Displaced Persons Act of 1948 (“DPA”). DPA, 62 Stat.
                                                                             1013. We therefore AFFIRM the district court’s order.
                       _________________
                                                                                                            I.
                             COUNSEL
                                                                                                  Procedural History
ARGUED: John H. Broadley, JOHN H. BROADLEY &
ASSOCIATES, Washington, D.C., for Appellant. Jonathan                         There are six prior decisions (three by this Court) on
                                                                             matters related to Defendant’s citizenship:
                                                                                 1.) United States v. Demjanjuk, 518 F. Supp. 1362 (N.D.
    *
     The Honorable Curtis L. Collier, United States District Judge for the       Ohio 1981) (revoking Defendant’s citizenship and
Eastern District of Tennessee, sitting by designation.

                                    1
No. 02-3529                    United States v. Demjanjuk          3    4    United States v. Demjanjuk                   No. 02-3529

  naturalization; this result was later set aside by                    Defendant’s alleged membership or participation in a
  Demjanjuk 6)1;                                                        movement hostile to the United States, in violation of the
                                                                        DPA, 64 Stat. 227. The third claim charged Defendant with
  2.) United States v. Demjanjuk, 680 F.2d 32 (6th Cir.                 illegally procuring a certificate of naturalization by making
  1982) (per curiam) (affirming Demjanjuk 1);                           willful misrepresentation to immigration officials, in violation
                                                                        of 8 U.S.C. § 1451(a).
  3.) Demjanjuk v. Petrovsky, 612 F. Supp. 571 (N.D. Ohio
  1985) (denying habeas, thus allowing the executive                      Defendant filed an Omnibus Motion to Dismiss the
  branch to extradite Defendant to Israel, id. at 574; but              Complaint, which was denied by the district court in a
  this ruling was later vacated by Demjanjuk 5);                        Memorandum Opinion and Order on February 17, 2000.
                                                                        Defendant thereafter applied for a writ of mandamus directing
  4.) Demjanjuk v. Petrovsky, 776 F.2d 571 (6th Cir. 1985)              the district court to dismiss the denaturalization proceeding;
  (affirming Demjanjuk 3);                                              on April 28, 2000, this Court denied that request. Defendant
                                                                        then filed a counterclaim, alleging that Plaintiff tortured and
  5.) Demjanjuk v. Petrovsky, 10 F.3d 338 (6th Cir. 1993)               harassed him and his family; this was dismissed by the
  (reopening the case sua sponte, id. at 339, after                     district court on July 10, 2000, in a Memorandum Opinion
  Defendant was extradited to Israel and there acquitted of             and Order.
  all crimes. This Court held that the Government
  perpetrated fraud in its discovery, and accordingly                      The case was tried without a jury on the Government’s
  vacated Demjanjuk 3); and                                             claims of Defendant’s illegal procurement of United States
                                                                        citizenship, on May 29, 2001. On February 21, 2002, the
  6.) United States v. Demjanjuk, No. C77-923, 1998 U.S.                district court released Findings of Fact and Conclusions of
  Dist. LEXIS 4047 (N.D. Ohio 1998) (setting aside                      Law, United States v. Demjanjuk, No. 1:99CV1193, 2002 WL
  Demjanjuk 1, on the basis of the findings of prosecutorial            544622 (N. D. Ohio Feb. 21, 2002) (“Demjanjuk 7.a”), and a
  misconduct in Demjanjuk 5).                                           Supplemental Opinion, United States v. Demjanjuk, No.
                                                                        1:99CV1193, 2002 WL 544623 (N. D. Ohio Feb. 21, 2002)
  Subsequently, on May 19, 1999, the Government filed a                 (“Demjanjuk 7.b”). The district court entered judgment
second complaint in the district court, seeking to denaturalize         revoking Defendant’s citizenship and naturalization, and
Defendant on the ground that he illegally procured his United           ordering Defendant to surrender and deliver his Certificate of
States citizenship. The first claim alleged Defendant’s                 Naturalization and any passport or other documentary
unlawful admission into the United States, in violation of              evidence of citizenship to the U.S. Attorney General, within
8 U.S.C. § 1427(a)(1), and was based on his alleged                     ten days.
persecution of civilians during WWII, in violation of the
DPA, 62 Stat. 219, 227. The second claim alleged                           Defendant filed motions for judgment to amend findings,
Defendant’s unlawful admission into the United States, again            to alter or amend judgment, for a new trial, and for relief from
in violation of 8 U.S.C. § 1427(a)(1), and was based on                 judgment under Fed. R. Civ. P. 60(b); these motions were all
                                                                        denied by the district court in an order on March 27, 2002.
    1
      The six cases are referred to as “Demjanjuk [number of case, as
prese nted in the list].”
No. 02-3529                United States v. Demjanjuk       5    6     United States v. Demjanjuk                   No. 02-3529

   On May 10, 2002, Defendant filed a notice of appeal of the    a German Dienstausweis or Service Identity Card, identifying
district court’s orders and judgments from July 10, 2000,        the holder as guard number 1393.
February 21, 2002, and March 27, 2002. On February 24,
2003, Plaintiff filed a Motion to Strike or for Leave to File      One of the main issues before this Court is whether
Surreply, seeking to strike Defendant’s Reply Brief. On          Demjanjuk was Guard 1393. There are seven German-
February 26, 2003, this Court denied the motion for leave to     created wartime documents in evidence that Plaintiff alleges
file a surreply. In addition to the instant appeal, this Court   identify Defendant. Three forensic experts testified that
will rule on the Motion to Strike Defendant’s Reply Brief in     forensic testing revealed no evidence to doubt the authenticity
the instant opinion.                                             of the seven wartime documents – found in archives in
                                                                 Russia, Ukraine, Lithuania and the former West Germany –
                            Facts                                containing Demjanjuk’s name and other identifying
                                                                 information. (J.A. at 1407, 1416, 1423, 1441, 1461, 1861,
  In Demjanjuk 4, 776 F.2d 571, 575, this Court set forth the    1877.)
factual background for the various cases involving Defendant.
We therefore recite only those facts most relevant to the                                       II.
appeal before us. John Demjanjuk is a native of the Ukraine,
a republic of the former Soviet Union. Demjanjuk was                                  Standard of Review
conscripted into the Soviet Army in 1940 and then captured
by the Germans, during WWII, in 1942. Later that year, after       This Court reviews for clear error when the district court’s
short stays in several German POW camps and a probable           evidentiary rulings pertain to the determination of
tour at the Trawniki SS training camp in Poland, Demjanjuk       Demjanjuk’s identity. Owens-Illinois, Inc. v. Aetna Cas. &
became a guard at the Treblinka concentration camp in            Sur. Co., 990 F.2d 865, 870 (6th Cir. 1993) (stating the
Poland. Demjanjuk was admitted to the United States in 1952      deference to be afforded a district court's findings of fact upon
under the Displaced Persons Act of 1948 and became a             the conclusion of a bench trial is clear error, whether the facts
naturalized United States citizen in 1958. Defendant denied      were based on oral or documentary evidence, because “factual
that he was a Ukrainian guard at Treblinka who was known         conclusions rendered by a district court sitting without a jury
as “Ivan or Iwan Grozny,” that is, “Ivan the Terrible.” He has   are binding on appeal unless this Court is left with a definite
resided in the Cleveland, Ohio area since his arrival in this    and firm conviction that a mistake has been made,” and that
country.                                                         “[i]t is the appellant who must shoulder the burden of proving
                                                                 such a mistake . . . .”) (citation omitted). Under the clearly
  In the current proceeding, the Government alleges that Mr.     erroneous standard, “[w]here there are two permissible views
Demjanjuk persecuted civilians at Trawniki, L.G. Okswo,          of the evidence, the factfinder's choice between them cannot
Majdanek, Sobibor and Flossenburg Concentration Camps,           be clearly erroneous,” and it “is so even when the district
but not Treblinka, as alleged in earlier denaturalization        court's findings do not rest on credibility determinations, but
proceedings.      Defendant was identified, in previous          are based instead on physical or documentary evidence or
proceedings, as well as in the current one, by the Trawniki      inferences from other facts.” Anderson v. Bessemer City, 470
Camp’s Identification Card which contained Defendant’s           U.S. 564, 574 (1985) (citations omitted).
picture. The Trawniki Card, the Government’s exhibit #3, is
No. 02-3529                   United States v. Demjanjuk            7   8    United States v. Demjanjuk                 No. 02-3529

   Additionally, because Defendant failed to object to the              eligible for refugee or displaced person status, including,
Trawniki service pass at trial on the ground now asserted on            “[a]ny. . . persons who can be shown: (a) to have assisted the
appeal – namely, that the card is inadmissible hearsay – this           enemy in persecuting civil populations of countries.” Id. at
Court reviews for plain error Defendant’s contention that the           496, n.4. Citizenship may be deemed illegally procured if,
service pass was erroneously admitted into evidence. United             during naturalization, an applicant failed to strictly comply
States v. Evans, 883 F.2d 496, 499 (6th Cir. 1989) (“The                with a statutory prerequisite, such as lawful admittance as a
‘plain error’ rule also applies [where] a party objects to [an          permanent resident. Id. at 514, n.36 (citing 8 U.S.C.
evidentiary determination] on specific grounds in the trial             § 1427(a)(1)). In a denaturalization proceeding, the
court, but on appeal the party asserts new grounds challenging          government must prove its case by evidence that is clear,
[that determination].”). At trial, Defendant objected to the            convincing, and unequivocal, Kungys v. United States, 485
admissibility of the service pass on grounds that it lacked             U.S. 759, 772 (1988), because United States citizenship is
authenticity, as required by Fed. R. Evid. 902; reliability as an       revocable when found to be illegally procured. Fedorenko,
ancient document, as required by Fed. R. Evid. 901(b)(8); and 449 U.S. at 506 (citing 8 U.S.C. § 1451(a)).
personal knowledge by declarant, as required by Fed. R. Evid.
602. On appeal, however, Defendant now asserts a different                The district court below issued findings of fact and
objection: inadmissibility of the service pass under the double         conclusions of law determining that the Government
hearsay prohibition of Fed. R. Evid. 805. Under the plain               sustained its burden of proving that the Trawniki service pass
error standard:                                                         identifying Defendant’s presence at the Nazi training camp
                                                                        was 1) authentic within the meaning of Fed. R. Evid. 901(a),
  before an appellate court can correct an error not raised             (b) (1), (3), (4), (8); 2) admissible under Fed. R. Evid.
  at trial, there must be (1) error, (2) that is plain, and             803(16), the ancient document exception to the hearsay rule;
  (3) that affect[s] substantial rights. . . . [I]f all three           3) admissible under Fed. R. Evid. 803(8), the public records
  conditions are met, an appellate court may then exercise              and reports exception to the hearsay rule; and 4) self-
  its discretion to notice a forfeited error, but only if (4) the       authenticating as a foreign public document under Fed. R.
  error seriously affect[s] the fairness, integrity, or public          Evid. 902(3). Under such proof, Defendant’s service as a
  reputation of judicial proceedings.                                   guard at a Nazi training camp, and subsequent concentration
                                                                        camps, would make him ineligible for a visa under the DPA
Johnson v. United States, 520 U.S. 461, 466-67 (1997)                   §§ 10 and 13, and therefore, unlawfully admitted, rendering
(citations and internal quotation marks omitted).                       his citizenship illegally procured and subject to revocation
                                                                        under 8 U.S.C. § 1451.
                               III.
                                                                          Defendant now asserts that the district court abused its
                 Basis for Denaturalization                             discretion by admitting the Trawniki service pass and relying
                                                                        on its identifying features to determine that Defendant was
  An individual seeking to enter the United States under the            present in the Trawniki Nazi training camp in Poland during
DPA first must qualify as a refugee or displaced person with            WWII. Defendant asserts that the Government submitted
the International Refugee Organization (“IRO”). United                  only two documents identifying Defendant as a Nazi guard:
States v. Fedorenko, 449 U.S. 490, 496 (1981). The IRO’s                the Trawniki pass and a 1979 KGB protocol of the
Constitution identified categories of people who were not               interrogation of Ignat Danilchenko, a former concentration
No. 02-3529                 United States v. Demjanjuk        9    10   United States v. Demjanjuk                  No. 02-3529

camp guard. (J.A. at 1407-15, 2965-72.) Defendant claims           document is admissible if it “(A) is in such condition as to
that if these two pieces of evidence fail to accurately identify   create no suspicion concerning its authenticity, (B) was in a
him, then the subsequent identifying war documents add no          place where it, if authentic, would likely be, and (C) has been
further identifying information. The Government argues that        in existence 20 years or more at the time it is offered.” The
there are in fact seven wartime documents that identify            question of whether evidence is suspicious, and therefore
Defendant by his surname, three of which include                   inadmissable, is within the trial court’s discretion. United
Defendant’s birth date and place. (J.A. at 1407, 1416, 1423,       States v. Kairys, 782 F.2d 1374, 1379 (7th Cir. 1986).
1441, 1461, 1861, 1877.) One of those three, the Trawniki          Although Rule 901(b)(8) requires that the document be free
service pass, also includes Defendant’s photograph,                of suspicion, that suspicion goes not to the content of the
nationality, father’s name, facial shape, eye color, hair color,   document, but rather to whether the document is what it
and reference to an identifiable scar on Defendant’s back.         purports to be. Id. Therefore, whether the contents of the
                                                                   document correctly identify the defendant goes to its weight
  A. Defendant’s Allegation of Inadmissible Hearsay                and is a matter for the trier of fact. Id.; see also Kalamazoo
                                                                   River Study Group v. Menasha Corp. 228 F.3d 648, 661 (6th
  As discussed above, Defendant now bases his objections to        Cir. 2000).
the Trawniki service pass’ admissibility on hearsay, under
Fed. R. Evid. 805. Because Defendant did not object on this           The district court admitted the service pass into evidence,
ground at trial, this Court can only deem it inadmissible if, as   stating that it was authenticated under Fed. R. Evid.
a matter of plain error, the evidence’s inadmissability “should    901(b)(8), and satisfied six additional evidentiary rules,
have been apparent to the trial judge without objection, or [if    including two hearsay exceptions. Defendant fails to
the evidence] strike[s] at fundamental fairness, honesty, or       demonstrate how the district court erred in recognizing the
public reputation of the trial.” Evans, 883 F.2d at 499            alleged violation of double hearsay under Fed. R. Evid. 805,
(quoting United States v. Causey, 834 F.2d 1277, 1281 (6th         when the service pass was already admitted under two
Cir.1987), cert. denied, 486 U.S. 1034 (1988)). Based on the       hearsay exceptions – namely, the ancient document rule (Fed.
district court’s findings of facts and having considered both      R. Evid. 803(16)), and the public record exception, (Fed. R.
parties’ briefs, we find that the Trawniki service pass was not    Evid. 803(8)). Hearsay within hearsay, or double hearsay,
erroneously admitted by the district court.                        should not be excluded from admissibility if each separate
                                                                   hearsay component conforms to an exception to the hearsay
  Defendant’s argument that the district court erroneously         rule. Shell v. Parish, 448 F.2d 528, 533 (6th Cir. 1971). This
relied on the truth of the information asserted on the service     court need not analyze whether the district court would have
pass, because it contained double hearsay, is without merit.       deemed both sources of information contained in the service
Defendant argues that the four elements of identifying             pass admissible under Defendant’s “double hearsay”
information on the service pass: name, date of birth, place of     allegation, because the admission of the service pass, as
birth and nationality, are derived from out-of-court statements    identification of the Defendant, was already admitted under
by the German clerk who issued the card and the allegedly          several other evidentiary rules, and was not so objectionable
“unknown” POW who was to be labeled “Guard 1393.”                  that it should have been apparent under a plain error analysis.
                                                                   United States v. Price, 329 F.3d 903, 906 (6th Cir. 2003)
  Federal Rule of Evidence 901(b)(8) governs the                   (citing United States v. Rodriguez, 882 F.2d 1059,1064 (6th
admissibility of ancient documents. The Rule states that a         Cir. 1989)).
No. 02-3529                 United States v. Demjanjuk       11    12    United States v. Demjanjuk                   No. 02-3529

  B. Defendant’s Allegation            of    Unauthenticated       issue because if any error occurred it was harmless” because
     Inadmissible Evidence                                         similar evidence would have been cumulative); see also
                                                                   United States v. McLernon, 746 F.2d 1098, 1114 (6th Cir.
  Additionally, Defendant argues that the district court           1984) (“We need not decide whether to adopt [a secondary
erroneously admitted the service pass as an authenticated          issue’s standard], however, because our finding that [the
document under Fed. R. Evid. 901(b)(8), based upon the             primary issues involved: whether the defendant] was
expert testimony of Dr. Sydnor. Dr. Sydnor testified that the      entrapped as a matter of law into violating 21 U.S.C. § 846
service card was found in the Vinnitsa Archives in the             and the jury's finding of not guilty on every other charge
Ukraine; however, because Dr. Sydnor had never been to the         renders cummulative any error in the [inclusion of the
Vinnitsa Archives, Defendant argues the testimony regarding        secondary issue].”). Therefore, the district court’s ruling that
the service pass’ origin was not based on personal knowledge.      the service pass was sufficiently authenticated by the
 The Government argues that Defendant’s allegation of the          supporting circumstantial evidence showing that the
service pass’ admissibility must also be reviewed under a          document in question is what it was purported to be was not
plain error analysis because, although Defendant objected to       clearly erroneous and its admissibility should stand. See Fed.
the admission of the service pass under Fed. R. Evid.              R. Evid. 901 (b)(4). This is so particularly because Defendant
901(b)(8), he previously argued that the document’s                did not appeal all of the additional grounds upon which the
substantive content was unreliable and now, on appeal, argues      evidence was admitted.
that the Government failed to prove its origin. In the district
court’s findings of fact, there was uncontradicted testimony         C. Defendant’s Allegations of the District Court’s
stating the origin of the service pass. Demjanjuk 7a., 2002             Erroneous Findings of Fact
WL 544622, at * 5. Defendant has not objected to this
element of the service pass’ authentication until now;                Having deemed Defendant’s hearsay argument to be
therefore, this Court should use a plain error analysis in         without merit, this Court determines that the Government
determining its admissibility. Evans, 883 F.2d at 499.             would still prevail based upon the district court’s factual
                                                                   findings that the court’s reliance on the service pass as
  Again, Defendant fails to establish that the district court so   identification evidence was not clearly erroneous. Defendant
obviously erred in admitting the service pass in opposition to     argues that because denaturalization proceedings require a
Defendant’s proof of origin objection, because the service         much higher burden of proof, the government’s case is
pass was also admitted on six other evidentiary bases.             insufficient in light of the quantum of reliable of evidence that
Defendant is not, however, challenging the other evidentiary       has been required in previous cases. (Defendant’s Brief at 20-
bases upon which the district court admitted the service pass;     21) (citing denaturalization proceedings against individuals
therefore, Defendant’s objection as to its origin, even if         not admitting to service for the Germans, where the
meritorious, would be moot as there is overwhelming                government used wartime documents that contained
evidence to the contrary. See United States v. Holloway, 740       consistent, verifiable or unchallenged identifying information
F.2d 1373, 1379 (6th Cir. 1984) (commenting on whether the         pertaining to the defendants, usually supported by
district court erred in excluding certain evidence when there      corroborative evidence; see Kairys, 782 F.2d at 1379 (7th Cir.
was an admission of evidence of substantially the same             1986) (defendant’s identification card verified defendant’s
nature; stating “[w]e need not decide whether the district         thumb print and expert testimony identified the signature on
court's ruling was erroneous or whether this is a reviewable       the card as that of the defendant); see also United States v.
No. 02-3529                   United States v. Demjanjuk        13    14   United States v. Demjanjuk                  No. 02-3529

Hajda, 135 F.3d 439, 442-43 (7th Cir. 1998) (documents                alleged identification card, and although the district court
supported by testimony of sister and father in earlier trial          primarily relied on the defendant’s fingerprint on the card,
stating that defendant had served in the SS)).                        there was other testimony and personal documentation that
                                                                      further supported the association). Given the credibility
   Here, the district court found that the Government has             determination made with respect to the identification
proven by clear, convincing, and unequivocal evidence that            elements of the Government’s case, this Court agrees with the
Defendant assisted in the persecution of civilian populations         Government that the district court’s factual findings were not
during World War II, based on evidence that the Trawniki              clearly erroneous.
service pass was an authentic German wartime document
issued to Defendant sufficiently identifying him and                                               IV.
establishing his presence at the Nazi training camp between
1942 and 1944. Demjanjuk 7.a, 2002 WL 544622.                         The Court’s Discretion in Admitting Expert Testimony to
                                                                                    Further Identify Defendant
   Despite Defendant’s arguments, the record before us does
in fact support the district court’s findings of fact, specifically      Defendant contends that the district court erred in relying
regarding the Trawniki service pass. There is sufficient              on Dr. Sydnor’s testimony, which served to confirm
testimony from expert witnesses to corroborate the accuracy           Defendant’s identity, arguing that the court failed to make “a
of the contents of the service pass, in conjunction with the          preliminary assessment of the reliability” of Dr. Sydnor’s
additional six wartime documents that corroborate                     “archival search methodology” before considering his
Defendant’s identity. Some of the characteristics that appear         substantive testimony. The Government argues, and this
on the service pass and are not disputed by Defendant, such           Court agrees that this argument is particularly ironic,
as his name, birth date, town of birth, father’s name, and            inasmuch as Defendant repeatedly relies on Dr. Sydnor’s
nationality, also appear on other documents identifying               testimony to support points beneficial to his defense which
Defendant as “Guard 1393.” These additional documents also            require expert testimonial corroboration. (Defendant’s Brief
list specific characteristics of Defendant, such as his name,         at 17, 23-25, 27 n.14). Nevertheless, Defendant argues that
birth date, and place of birth. As the district court stated in its   the court’s failure to make a preliminary reliability
Supplemental Opinion, Demjanjuk 7.b, “Defendant has                   determination of Dr. Sydnor’s “archival search method” was
attacked the authenticity of the documents on various                 erroneous, and in violation of Daubert v. Merrell Dow
grounds, but the expert testimony of the document examiners           Pharmaceuticals, Inc. 509 U.S. 579, 590-93(1993)
is devastating to [D]efendant’s contentions. . . . [T]he court is     (explaining that part of a trial court’s “gatekeeping” function
convinced that the Trawniki Service Identity Pass No. 1393            under Fed. R. Evid. 702 when, for example, scientific opinion
(GX3), for a person named Iwan Demjanjuk is authentic.”               testimony is offered, is the determination of whether “the
Demjanjuk 7b., 2002 WL 544623. Defendant tries to raise               reasoning or methodology underlying the testimony is
doubt as to the identity of the person on the service pass,           scientifically valid”). Defendant asserts that Dr. Sydnor’s
designated as Guard 1393, but he offers no evidence to                method of research was not reliably proven to be complete,
support his assertion. See Kairys, 782 F.2d at 1380 (holding          and states that exculpatory evidence may not have been
that the trial court was not clearly erroneous in determining         obtained, as was the case in Defendant’s previous
that there was sufficient evidence to properly identify the           denaturalization proceeding. Demjanjuk 5 , 10 F.3d 338 (6th
defendant as the Nazi guard pictured on the defendant’s               Cir. 1993).
No. 02-3529                  United States v. Demjanjuk        15    16   United States v. Demjanjuk                   No. 02-3529

   This Court reviews the admission or exclusion of expert             [this] does not mean . . . the Court has to accept his
evidence for an abuse of discretion. Gen. Elec. Co. v. Joiner,         testimony to any extent. Obviously, if a person who has
522 U.S. 136 (1997); see also United States v. Jones, 107              been qualified as an expert . . . has employed techniques
F.3d 1147, 1151 (6th Cir. 1997). A “trial judge has broad              in a particular case that are not as valid as other
discretion in the matter of the admission or exclusion of              techniques might have been, those factors mitigate
expert evidence, and [the court’s] action is to be sustained           against the acceptance of their testimony. The Court is
unless manifestly erroneous.” Jones, 107 F.3d at 1151                  perfectly capable of making those determinations based
(quoting parenthetically Salem v. United States Lines Co., 370         upon the examination and cross-examination of the
U.S. 31, 35, 82 S. Ct. 1119 (1962)). This discretion is                witness.
particularly broad in a bench trial. Can-Am Eng’g Co. v.
Henderson Glass, Inc., 814 F.2d 253, 255 (6th Cir. 1987)             (J.A. at 954-55.)
(stating that the issue of whether a witness is qualified to
testify as an expert is “left to the sound discretion of the trial   Defendant now argues that the district court prevented him
judge and particularly so in a bench trial” ).                       from inquiring into that which Daubert requires: the validity
                                                                     and reliability of the methodology underlying the proposed
  Federal Rule of Evidence 702 provides the requirements for         testimony – in this case the methodology pertaining to
admitting expert testimony:                                          performing archival searches.

  If scientific, technical, or other specialized knowledge           Daubert, 509 U.S. at 594-95.
  will assist the trier of fact to understand the evidence or
  to determine a fact in issue, a witness qualified as an              The Government relies on Berry v. School Dist. of Benton
  expert by knowledge, skill, experience, training or                Harbor, 195 F. Supp. 2d 971, 977 n.3 (W.D. Mich. 2002), to
  education, may testify thereto in the form of an opinion           assert a court’s discretion as to the admissibility of evidence,
  or otherwise, if (1) the testimony is based upon sufficient        when weighed by a trier of fact, and subsequently disregarded
  facts or data, (2) the testimony is the product of reliable        as inadmissible or unpersuasive. The Government also
  principles and methods, and (3) the witness has applied            asserts that whether an expert correctly applied an
  the principles and methods reliably to the facts of the            uncontroversial methodology is a question of the evidence’s
  case.                                                              weight before the trier of fact. Here, neither party contends
                                                                     that the methodology was original or controversial. On the
Fed. R. Evid 702.                                                    contrary, Defendant states that it is the same methodology
                                                                     used in the previous denaturalization proceeding, which was
  In the instant action, following voir dire, which included a       subsequently overturned, due in part to withheld and
lengthy inquiry into Dr. Sydnor’s methodology, the district          unearthed exculpatory evidence.
court responded to Defendant’s objection that Dr. Sydnor
failed to follow an acceptable method of searching for                 This Court has previously analyzed the requirements of
archival documents. The court went on to commend                     Daubert, and its preliminary reliability analysis requirement.
Defendant’s objection, but explained that it would permit Dr.        First Tennessee Bank National Assoc. v. Barreto, 268 F.3d
Sydnor to testify based on his qualifications, and further           319, 331-33 (holding that the decision to admit the
explained that:                                                      defendant’s expert testimony was not an abuse of discretion,
No. 02-3529                       United States v. Demjanjuk             17     18    United States v. Demjanjuk                   No. 02-3529

dismissing plaintiff’s assertion that it was not based on                       the trial judge broad latitude to determine. Kuhmo, 526 U.S.
“technically valid reasoning or methodology”). In First                         at 153.
Tennessee, the plaintiff alleged that the lower court was in
violation of Daubert and abused its discretion by relying on                      Given the aforementioned analysis, the district court’s
expert testimony that the defendant failed to demonstrate was                   colloquy with Defendant’s counsel demonstrates that the trial
supported by technically valid reasoning and methodology.                       judge was very much aware of the applicable legal standards
268 F.3d at 334. This Court did not agree, stating that “the                    and considered the expert’s methodology in determining the
fact that [the expert’s] opinion may not have been subjected                    weight to be attributed to the testimony. Therefore, the
to the crucible of peer review, or that their validity has not                  district court did not abuse its discretion by admitting Dr.
been confirmed through empirical analysis, does not render                      Sydnor’s testimony.
them unreliable and inadmissible.” Id.2 The Supreme
Court’s decision in Kumho held that the trial court may utilize                   Additionally, Defendant suggests that Dr. Sydnor’s
the four Daubert factors when assessing the reliability of all                  research should not be relied upon for identification purposes
types of expert testimony, while reasonable measures of                         because, he claims, it is inaccurate. Again, Defendant offers
reliability in a particular case is a matter that the law grants                no evidentiary support, but only baseless criticism, of Dr.
                                                                                Sydnor’s research methods and results. Defendant claims that
                                                                                Dr. Sydnor should have found Defendant’s Personalbogen, a
                                                                                document with Guard 1393's thumb print, and should have
                                                                                been aware of a titled “I.M. Dem’yanyuk” file from the
    2                                                                           Ukrainian government, which became available only three
       In First Tennessee, this Court grap pled with a then unresolved issue
surrounding the interpretation of Fed .R.Evid. 702 and its Daubert analysis     weeks before trial. Nevertheless, Defendant does not
as applied to non -scientific expe rt testimony. First Tennessee, 268 F.3d      challenge any of the court’s specific findings regarding
at 333 -35 (e mph asis added ). This Co urt, in Jones, recognized that the      Defendant’s wartime service based on numerous other
specific factors utilized in Daubert may be of limited utility in the context
of non-scientific exp ert testimo ny, and if Dau bert’s framework were to
                                                                                historical documents and corroborating evidence, nor does
be extended outside of the scientific realm, many types of relevant and         Defendant’s objections to the pieces of evidence he believed
reliable expert testimony–that derived substantially from practical             Dr. Sydnor should have found call into question the foreign
experience–would be exclude d. 107 F.3d at 1158. In Jones, this Court           archival research performed by eight other government
suggested that som e of a forensic document examiners’ duties are more          historians in this case.
practical in character, rather than scientific, but left open the question as
to whether other specific duties by fore nsic document examiners such as
the analysis of ink, ribbon, dye or the determination of water soaked              Furthermore, Defendant has not established the prejudicial
doc uments are based on scientific knowledge . Id. at 1157-58, n.10.            effect of Dr. Sydnor’s testimony, particularly because his
However, in Berry v. City of Detroit, this Court followed Daubert’s             testimony was not necessary to corroborate all of the
analytical framework when assessing the reliab ility of proposed non-           identifying evidence. If the district court abused its discretion
scientific expert testimony. 25 F.2d 13 42, 1350 (6th Cir. 1994).               in admitting the evidence, then reversal is required only if the
Subsequently, the Supreme Court answered in Kumho Tires Co., Ltd. v.
Carmichael, 526 U.S. 137 (1999), reaffirming Daubert’s central holding
                                                                                district court’s ruling relied on the evidence to reach a result
that a trial judge’s “gatek eeper” function applies to all expert testimony     for which there was insufficient evidence, absent the
regardless of the category. Nevertheless, this issue is only raised for         inadmissible evidence. United States v. Joseph, 781 F.2d
clarity as neither party has asserted that a different standard should be       549, 552 (6th Cir. 1986) (stating that “in a non-jury trial the
utilized based o n a classification of the type of testimony Dr. Sydnor         introduction of incompetent evidence does not require a
offers.
No. 02-3529                 United States v. Demjanjuk       19    20    United States v. Demjanjuk                   No. 02-3529

reversal in the absence of an affirmative showing of prejudice.       As previously stated, the Immigration and Nationality Act
The presumption is that the improper testimonial evidence,         provides for the denaturalization of citizens whose citizenship
taken under objection, was given no weight by the trial judge      orders and certificates of naturalization were illegally
and the Court considered only properly admitted and relevant       procured or were procured by concealment of a material fact
evidence in rendering its decision.”) (citation omitted); id. at   or by willful misrepresentation. 8 U.S.C. § 1451(a); see also
553 (“‘[t]he admission of such evidence is deemed harmless         United States v. Fedorenko, 449 U.S. at 506 (citing 8 U.S.C.
if there is relevant and competent evidence to establish           § 1451(a)). Citizenship is illegally procured if, during
defendant's guilt in absence of the objectionable proof.’”)        naturalization, an applicant failed to strictly comply with a
(citation omitted). Therefore, the district court did not abuse    statutory prerequisite, such as lawful admittance as a
its discretion in admitting Dr. Sydnor’s testimony into            permanent resident. Id. at 514, n.36 (citing 8 U.S.C.
evidence, as he was properly deemed an expert witness and          § 1427(a)(1)). Lawful admission for permanent residence
his testimony was not proven to be prejudicial to Defendant.       requires that the applicant enter the United States pursuant to
                                                                   a valid immigrant visa. United States v. Dailide, 316 F.3d
V.                                   611, 618 (6th Cir. 2003). Therefore, entry in the United
                                                                   States under an invalid visa is a failure to comply with
       Willful Misrepresentation of Material Facts                 congressionally imposed statutory prerequisites to citizenship
                                                                   which renders any certificate of citizenship revocable as
  Defendant argues that his service with armies in Graza,          illegally procured under § 1451 (a). Id.
Austria and Heuberg, Germany was involuntary, and
therefore, not a basis for denial of a visa, even absent his         Under a Section 10 violation of the DPA, the government
willful misrepresentation on his visa application in violation     must establish that an applicant’s willful misrepresentation
of Section 10 of the DPA. Defendant also argues that his           was material, i.e., that it had a natural tendency to influence
misrepresentations regarding his involuntary service were not      the relevant decision-maker’s decision. Kungys, 485 U.S. at
material because they would not have disqualified him from         771. Although the government must prove its case by
being eligible to receive a visa.                                  evidence that is clear, convincing and unequivocal, it is not
                                                                   necessary for the government to prove that the defendant
   This Court reviews questions of law de novo. United States      would not have received a visa if he had not made the
ex rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 647      misrepresentation. Id.
(6th Cir. 2003). To the extent that the questions of law are
predicated on factual findings, this Court reviews the factual       The district court correctly ruled that voluntariness is not an
findings for clear error. United States v. Harris, 246 F.3d        element of an assistance-in-persecution charge under the
566, 570 (6th Cir. 2001). Where denaturalization would be          DPA. The Supreme Court has previously ruled that “an
based on an alleged misrepresentation by the citizen, there is     individual’s service as a concentration camp armed guard –
an issue of materiality. Kungys, 485 U.S. at 759 (1988).           whether voluntary or not – made him ineligible for a visa.”
Such materiality issues are also reviewed de novo. United          Fedorenko, 449 U.S. at 512. Additionally, a defendant need
States. v. LeMaster, 54 F.3d 1224, 1230 (6th Cir. 1995)            not engage in “personal acts” of persecution in order to be
(“materiality is a conclusion of law . . . . As such, we review    held ineligible for a visa, because an individual’s service in a
a finding of materiality de novo.”) (citation omitted).            unit dedicated to exploiting and exterminating civilians on the
                                                                   basis of race or religion constitutes assistance in persecution
No. 02-3529                 United States v. Demjanjuk       21    22       United States v. Demjanjuk                     No. 02-3529

within the meaning of the DPA. United States v. Dailide, 227       unsuccessfully argues that the claims were asserted in his
F.3d 385, 390-91 (6th Cir. 2000).                                  initial brief and the documents attached are necessary to
                                                                   illustrate the Government’s inconsistencies and insufficient
   Furthermore, the district court did not clearly err in          evidentiary support. The Court grants the Government’s
concluding that Defendant misrepresented and concealed his         motion to strike, and finds that we cannot consider the newly
wartime residence and activities, which included his service       raised claims or additional documents for purposes of this
at Trawniki, Sobibor, Majdenek, with the Guard Forces of the       appeal.
SS and Police Leader in Lublin District, and with the SS
Death’s Head Battalion at Flossenburg Concentration Camp.             As a general rule, this Court does not entertain issues raised
This information was material because its disclosure would         for the first time in an appellant’s reply brief. United States
have precluded Defendant from being placed in the “of              v. Crozier, 259 F.3d 503, 517 (6th Cir. 2001) (citing Bendix
concern,” category under the DPA, thus affecting the               Autolite Corp. v. Midwesco Enters., Inc., 820 F.2d 186, 189
disposition of his visa application as a “displaced person.”       (6th Cir. 1987)). In fact “‘[c]ourt decisions have made it clear
See Fedorenko, 449 U.S. at 514-15. If Defendant had                that the appellant cannot raise new issues in a reply brief; he
disclosed the information regarding his service in the Austrian    can only respond to arguments raised for the first time in
and German armies during his application process, the              appellee’s brief.’” Id. (quoting United States v. Jerkins, 871
immigration officials would have naturally been influenced in      F.2d 598, 602 n.3 (6th Cir. 1989)).
their decision, because service in such armies leaves
applicants ineligible under the DPA. Therefore, upon signing         Defendant claims that Addendum 3 to his reply brief is
his Application for Immigration Visa, Defendant knowingly          necessary for the Court to adequately assess Defendant’s
misrepresented material facts, leaving his entry to the United     contention that the pieces of evidence pointing to his
States unlawful and naturalization illegally procured.             identification are without merit, and are also in violation of
                                                                   the Federal Rules of Appellate Procedure.3 See Fed. R. App.
                              VI.                                  P. 10(a) (record on appeal consists of “original papers and
                                                                   exhibits filed in the district court . . .”; see also Fed. R. App.
 The Government’s Motion to Strike Defendant’s Reply               P. 10(e) (dictating the procedure for correcting or modifying
                       Brief                                       the record on appeal). Defendant’s Addendum 3 contains the
                                                                   notes of Dr. Sydnor upon his examination of the
  The Government moves to strike portions of Defendant’s           Government’s exhibit # 6, which is the transfer roster of
Reply brief, specifically parts IA, IB and documents in            guards from the Trawniki training camp to the Flossenburg
Addenda 2 and 3, because the claims asserted by Defendant          Concentration camp, bearing Defendant’s name, birth date,
were raised for the first time in the reply brief and the          and birth place. Defendant sets forth no evidentiary support
documents were not previously before the district court. The       establishing that these notes were before the district court, nor
Government asserts that Defendant is prohibited from
(1) objecting to the translation of a document not previously
before the district court, which identifies Defendant as a Nazi;
                                                                        3
(2) requesting to admit the notes of Dr. Sydnor not previously           Defendant originally alleged that Ad dendum 2 to Defendant’s reply
before the district court; and (3) asserting a claim of perjury    brief on app eal should also be considered by this Court; howe ver, in
against one of the Government’s witnesses. Defendant               Defendant’s reply to the Government’s Motion to Strike, he abandoned
                                                                   that claim, and only requests that Addendum 3 be fully considered.
No. 02-3529                 United States v. Demjanjuk      23

is there evidence that they are even admissible documents.
This Court, therefore, is under no obligation to consider the
notes. United States v. Johnson, 584 F.2d 148, 156 n.18 (6th
Cir. 1978 ) (“It is the responsibility of appellants to insure
inclusion in the record of all trial materials upon which they
intend to rely on appeal.”).
   Moreover, Defendant’s substantive claims questioning the
accuracy of (1) the Government’s exhibit #6; and (2) the
perjury allegation made upon the Government’s witness
Gideon Epstein, are asserted for the first time in Defendant’s
reply brief and are, therefore, beyond the scope of our review.
Crozier, 259 F.3d at 517. Furthermore, Defendant cannot
raise allegations in the eleventh hour, without evidentiary or
legal support, as “‘issues adverted to [on appeal] in a
perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived . . . .’” Id.
(quoting United States v. Layne, 192 F.3d 556, 566 (6th Cir.
1999)). Therefore, we will grant the Government’s motion to
strike the Defendant’s Reply Brief.
  For the reasons set forth above, we will AFFIRM the
district court’s order.